 Case 1:17-cv-07417-VM-HBP Document 137 Filed 07/09/19 Page 1 of 1
      Case 1:17-cv-07417-VM-HBP Document 136 Filed 06/18/19 Page 1 of 1




                                                             ALSTON & BIRD
                                                                                90 Park Avenue
                                                                              New York, NY 10016
                                                                        212-210-9400 I Fax: 212-210-9444


Steven L. Penaro                                                           Direct Dial: 212-210-9460                               Email: steve.penaro@alston.com




June 18, 2019                                                                                                             ,A jJ f L-1L-,,,_ ;'1P;v'
                                                                                                              C P;v'r-6ii,6,.;t,e // /f PJ~il JZ/l"'e:,y                           Tt>
VIA ECF
                                                                                                              7-/            ,-,o/ , ,. .,-
                                                                                                                                     2: ~t'' 1.7..n .
Honorable Henry Pitman
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:       Coventry Capital US LLC v. EEA Life Settlements, Inc., et al.,
          No. 17-cv-7417 (VM) (HBP)

Dear Judge Pitman:

        We represent Defendant EEA Life Settlements, Inc. ("EEA Inc.") in the above-referenced
action. Unfortunately, both counsel for EEA Inc. are involved in a trial before Judge Oetken
scheduled to begin on July 16, 2019. In light of the July 16 trial, EEA Inc. respectfully requests
that the discovery conference scheduled for July 17 at 2:00 p.m. be rescheduled to take place
during the afternoon of July 19, 2019. The parties have conferred and all counsel are available
during the afternoon of July 19, if that date is convenient for the Court. This is the first request
for an adjournment of the July 17 conference.

               Thank you for your continued attention to this matter.

                                                                                                                                       Respectfully submitted,

                                                                                                                                       /s/ Steven L. Penaro

                                                                                                                                       Steven L. Penaro




cc: All counsel of record (via ECF)




Alston & Bird LLP                                                                                                                                                www.alston.com


Atlanta   I   Beijing   I   Brussels   I   Charlotte   I   Dallas   I   Los Angeles   I   New York   I   Raleigh   I   San Francisco   I   Silicon Valley   I   Washington, D.C.
